Case 3:17-cr-00276-RDM Document 83 Filed 07/22/20 Page 1 of 7

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA, :
: Crim. No. 3:17-CR-276
V. : (JUDGE MARIANI)
SHAWN HILL, ;
Defendant.
MEMORANDUM OPINION

 

1. INTRODUCTION
Pending before the Court is the Motion to Lift Warrant filed by Defendant Shawn Hill
through his attorney. (Doc. 76.) With this Motion, Defendant asks the Court to lift the
Warrant for Arrest issued by Order of November 5, 2019 (Doc. 71). (Doc. 76 at 3.) The
warrant was issued pursuant to the Government's November 4, 2019, Motion for
Revocation of Bail and Issuance of Warrant of Arrest in which the Government indicated
that Defendant had violated the conditions of his pretrial release. (Doc. 79 at 4 (citing Doc.
69 (sealed)).) For the reasons discussed below, the Court will deny the pending motion.
ll. BACKGROUND
When the warrant was issued in November 2019, Defendant was on pretrial release
for charges of assaulting, resisting or impeding a correctional officer, in violation of 18
U.S.C. § 111(a), and possession of contraband, namely a sharp weapon commonly known
as a “shank,” in prison, in violation of 18 U.S.C. § 1791 (a)(2). (Doc. 1.) As set out in the

September 19, 2017, Indictment, the conduct giving rise to the charges took place on June
Case 3:17-cr-00276-RDM Document 83 Filed 07/22/20 Page 2 of 7

30, 2017 (Doc. 1), at which time Defendant was an inmate at the United States Penitentiary
at Canaan serving a federal sentence of 72 months resulting from his conviction in the
District of Connecticut on the charge of Felon in Possession of a Firearm (Doc. 79 at 1-2).
Shortly before the District of Connecticut sentence was set to expire, Defendant sought
pretrial release for the new charges. (Doc. 28.) On June 21, 2018, Magistrate Judge
Mehalchick concluded that Defendant should remain detained because he was both a flight
risk and a danger to the community. (Doc. 32 at 2.) The Order of Detention specifically
noted that the reasons for detention included Defendant's prior criminal history, his history
of violence or use of weapons, his lack of stable employment, and his prior failure to appear
in court as ordered. (Id.)

On February 28, 2019, Defendant again filed a motion seeking his release. (Doc.
46.) Magistrate Judge Mehalchick conducted a hearing on the matter on April 4, 2019, and
released Defendant on pretrial services supervision, allowing him to return to Connecticut
under conditions set out in the order of release. (Doc. 53; Doc. 79 at 2-3.) Upon his return
to Connecticut, Defendant was both on pretrial services supervision for the September 2017
charges and supervised release stemming from his District of Connecticut Felon in
Possession of a Firearm charge. (Doc. 79 at 3.)

In October 2019, the supervising probation officer in Connecticut reported that
Defendant was not abiding by pretrial release conditions, including positive drug tests on

two occasions and missing drug tests on eight occasions. (Doc. 79 at 3-4.) As noted
Case 3:17-cr-00276-RDM Document 83 Filed 07/22/20 Page 3 of 7

above, based on this information, the Government filed a motion requesting the Court to
issue an arrest warrant and revoke bail (Doc. 69) which the Court granted by Order of
November 15, 2019. (Doc. 71.)

After the issuance of this arrest warrant in Pennsylvania, on November 25, 2019, a
grand jury sitting in the District of Connecticut issued a superseding indictment charging
Shawn Hill and ten other individuals with Conspiracy to Distribute Cocaine Base, Cocaine
and Heroin. (Doc. 79 at 4 (citation omitted).) These criminal charges are currently pending
in the District of Connecticut. (/d.) On February 11, 2020, the date of Defendant's initial
appearance on the new drug charges, Defendant was ordered detained based on the
Magistrate Judge's finding that “the defendant has not met his burden of establishing, by
clear and convincing evidence, that he will not flee or pose a danger to any other person or
the community if he is released pending resolution for the alleged violation of his supervised
release.” (Doc. 79 (quoting Doc. 228-1).)

Ill. ANALYSIS

Defendant now seeks to have this Court's warrant lifted so that he can petition the
District Court in Connecticut for bail based on the COVID-19 pandemic. (Doc. 76 ff 6, 9.)
He claims the underlying condition giving rise to his request is his anxiety which causes him
shortness of breath, chest tightness, and chest pain for which he is treated with antianxiety
medication and muscle relaxer. (Doc. 77 at 2.) Asserting that the detainer issued in

connection with this case prevents him from seeking release in in the District of Connecticut.
Case 3:17-cr-00276-RDM Document 83 Filed 07/22/20 Page 4 of 7

Defendant maintains that the District of Connecticut is in the best position to assess the risk
presented by the COVID-19 pandemic based on familiarity with local detention facilities.
(Doc. 77 at 1, 3.)

Defendant presents no authority in support of his motion and the Government states

that it is “unaware of any case law in which the COVID-19 virus has been discussed in the
context of ‘lifting’ a previously issued arrest warrant.” (Doc. 79 at 15.) The
Government agrees that the detention issue is likely more properly addressed to the

District Court in Connecticut. (Id.) However, the Government further maintains that

defendant’s [sic] seeking temporary release from detention pending trial
typically request release pursuant to 18 U.S.C. § 3142(i). A defendant moving
for temporary release pursuant to 18 U.S.C. § 3142(i) bears the burden to show
that temporary release is necessary or justified. United States v. Dupree, 833
F. Supp. 2d 241, 246 (E.D. N.Y. 2011). Release under § 3142(i) is intended for
“extraordinary circumstances,” which are exceedingly rare. United States v.
Rebollo-Andino, 312 F. App’x 346, 348 (‘1st Cir. 2009).

In determining whether or not a defendant's concerns about COVID-19
constitute a “compelling reason” under § 3142(i), Courts throughout the Middle
District have determined that a defendant is not entitled to temporary release
under § 3142(i) based solely on generalized COVID-19 fears and speculation.
This conclusion is supported by the Third Circuit's recent decision in United
States v. Raia, underscoring that release from jail requires showing a
particularized need beyond the general risks posed by COVID-19. No. 20-
1033, 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020).

In making an individualized determination as to whether COVID-19
concerns present a compelling reason that temporarily release is necessary,
the Court has considered the following factors: (1) the original grounds for the
defendant's pretrial detention, (2) the specificity of the defendant's stated

4
Case 3:17-cr-00276-RDM Document 83 Filed 07/22/20 Page 5 of 7

COVID-19 concerns, (3) the extent to which the proposed release plan is

tailored to mitigate or exacerbate other COVID-19 risks to the defendant, and

(4) the likelihood that the defendant's proposed release would increase COVID-

19 risks to others. See United States v. Clark, 40068-01-HLT, 2020 WL

1446895, at *3 (D. Kan. Mar. 25, 2020).

(Doc. 79 at 15-17 (footnotes omitted).)

The Government reviews pertinent factors and concludes that Defendant has failed
to show that identified factors weigh in favor of granting his pending motion. (See Doc. 79
at 18-22.) Notably, in his reply brief, Defendant does not attempt to discount the propriety of
considering factors relevant to § 3142(i) release or show how any factor weighs in his favor.
(See Doc. 80.)

The Court concurs with the Government's assessment that Defendant has failed to
show that he is entitled to the relief requested. First, Defendant is detained in Connecticut
because the Magistrate Judge considered him a flight risk and a danger to the community,
the same findings made by Magistrate Judge Mehalchick when she concluded in June 2018
that he should remain detained. (Doc. 32; Doc. 79 at 2, 6.) Further, the warrant was issued
in December 2019 in part because Defendant did not show up for eight drug tests in
September and October of 2018. This behavior indicates that Defendant's noncompliance
with court-mandated conditions includes failure to appear for required testing—in turn,

repeated failures to appear indicate that conclusions that Defendant poses a flight risk were,

and continue to be, well-founded.
Case 3:17-cr-00276-RDM Document 83 Filed 07/22/20 Page 6 of 7

Regarding the specificity of Defendant's stated COVID-19 concerns, he presents no
evidence that his anxiety related issues put him at an increased risk of contracting the virus.
(Doc. 77 at 2.) Regarding the extent to which the proposed release plan is tailored to
mitigate or exacerbate other COVID-19 risks, the Court has no basis to discount the
Government's conclusion that neither his motion to lift the warrant nor his bond proposal in
Connecticut provide information about how risks will be mitigated. (See Doc. 79 at 20.)

Though not raised in his motion (Doc. 76), Defendant states in his supporting brief
that it is “[o]f equal concern” that he is unable to proceed with his case in this Court “due to
this situation in Connecticut.” (Doc. 77 at 3.) While he states that he “would like to resolve
this case,” he also expresses fear of being transported to Pennsylvania during the pandemic
and identifies his need to quarantine at home before he can proceed in person in this case
as relevant to the disposition of the pending matter. (/d.)

This Court does not question that Defendant suffers from anxiety or that the United
States District Court for the District of Connecticut has greater familiarity with its local
detention facilities. However, Defendant was released on bail under strict conditions (Doc.
53) on serious charges contained in an Indictment charging him with assaulting, resisting or
impeding a correctional officer, in violation of 18 U.S.C. § 111(a) and possession of
contraband, namely a sharp weapon commonly known as a “shank,” in prison, in violation of
18 U.S.C. § 1791 (a)(2), while an inmate at the United States Penitentiary at Canaan (Doc.

1). Defendant does not dispute that he violated the conditions of his release in numerous
Case 3:17-cr-00276-RDM Document 83 Filed 07/22/20 Page 7 of 7

ways, including failing to attend scheduled drug testing in the District of Connecticut. (See
Doc. 79 at 3, Doc. 80 at 3.) Nor does Defendant dispute that he has an extensive criminal
history (eleven previous convictions) (Doc. 79 at 8-12), and a significant record of
misconduct while incarcerated (id. at 12-14). On this record, the Court concludes that the
relief requested is properly denied--Defendant’s difficulties are of his own making and the
grounds for his detention in Connecticut, which are similar to those originally found in this
Court, remain unchanged.
IV. CONCLUSION

For the reasons discussed above, the Court will deny Defendant’s Motion to Lift

Warrant (Doc. 76). A separate Order is filed simultaneously with this Memorandum

Opinion.

 

 

Robert D. Mariani
United States District Judge
